                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    EDWARD RIVEIRA, JR., et al.,                         CASE NO. C18-1211-JCC
10                           Plaintiffs,                   MINUTE ORDER
11            v.

12    SCOTT DRESCH, in his individual capacity,
      and DOES 1-10,
13
                             Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on Plaintiffs’ motion for leave to file a second
18
     amended complaint (Dkt. No. 45). Plaintiffs’ second amended complaint asserts additional
19
     factual allegations related to Defendant’s qualified immunity defense. (See id. at 5.) Defendant
20
     raised this defense in a motion to dismiss Plaintiffs’ amended complaint. (Dkt. No. 33.) The
21
     Court previously granted Plaintiffs’ motion for an extension of time to respond to Defendant’s
22
     motion to dismiss. (Dkt. No. 44.) The Court also granted Defendant’s motion for a stay of
23
     discovery pending resolution of his motion to dismiss. (Id.) Defendant has withdrawn his
24
     pending motion to dismiss because Plaintiffs’ motion for leave to file a second amended
25
     complaint renders it moot. (Dkt. Nos. 48, 49.) In response to Plaintiffs’ motion for leave to file a
26


     MINUTE ORDER
     C18-1211-JCC
     PAGE - 1
 1   second amended complaint, Defendant states that he intends to file a renewed motion to dismiss

 2   raising the same claims and defenses as those raised in his prior motion. (See Dkt. No. 49 at 1.)

 3   Defendant also requests that the Court’s order staying discovery remain in effect pending

 4   resolution of his renewed motion to dismiss. (Dkt. Nos. 48, 49.)

 5          Having thoroughly considered the motion and the relevant record, the Court GRANTS

 6   Plaintiffs’ motion for leave to file a second amended complaint. (Dkt. No. 45); Fed. R. Civ. P.

 7   15(a)(2). Plaintiffs are ORDERED to file a second amended complaint by Friday, May 24, 2019.

 8   Defendant may file a renewed motion to dismiss within the time remaining to respond to the
 9   original complaint or within 14 days after service of the second amended complaint, whichever
10   is later. Fed. R. Civ. P. 15(a)(3). The Court’s order staying discovery shall remain in effect.
11          DATED this 22nd day of May 2019.
12                                                           William M. McCool
                                                             Clerk of Court
13
                                                             s/Tomas Hernandez
14
                                                             Deputy Clerk
15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1211-JCC
     PAGE - 2
